Citation Nr: 0829423	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left wrist, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1963.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Additional evidence has been received since the most recent 
supplemental statement of the case was issued in this matter.  
However, in a memorandum received in August 2008, the 
veteran, through his representative, waived the right to have 
the additional evidence referred to the Agency of Original 
Jurisdiction for review and preparation of a supplemental 
statement of the case, as provided under 38 C.F.R. 
§ 20.1304(c).  The Board will therefore proceed with 
adjudication of the matter on appeal.

This case was the subject of a June 2008 Order of the Court 
of Appeals for Veterans Claims, which granted a Joint Motion 
for Remand of the parties, and thereby vacated the Board's 
January 2008 decision in this matter and remanded the appeal 
to the Board for further adjudication.  The below action is 
directed in view of the Court's Order.


FINDINGS OF FACT

Although the veteran has significant limitation of motion of 
the left wrist, there is no evidence of record that the 
veteran's left wrist is either physically or functionally 
fixed in supination, pronation, or hyperpronation, or in a 
position of favorable or unfavorable ankylosis.  This finding 
includes consideration of additional functional limitation 
caused by demonstrated pain and weakness in the wrist.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic arthritis of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.    § 4.71a, 
Diagnostic Codes 5003, 5010, 5213, 5215 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, July 2004 and March 2006 letters from the AOJ 
attempted to fulfill the duty to notify.  The initial letter 
informed the veteran of what evidence was necessary to 
establish entitlement to the benefits he claimed and advised 
him of his and VA's respective duties for obtaining evidence.  
He was told what VA had done to assist in the development of 
his claim, and what he could do to assist.  In addition, the 
March 2006 letter informed the veteran that a disability 
rating and effective date would be assigned in the event he 
was awarded the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, the VCAA notices did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. 37 (2008).   
 
To the extent the veteran was not afforded notice in VCAA 
letters of the diagnostic criteria pertaining to his claim 
and how to achieve the highest available schedular rating for 
his disability, such information was conveyed in a statement 
of the case issued in October 2005 and in a supplemental 
statement of the case issued in November 2006, rendering the 
lack of any such notice by VCAA letters harmless, non-
prejudicial error.  Further, the veteran demonstrated actual 
knowledge of the types of evidence that could substantiate 
his claim in April 2006 and May 2007 statements in support of 
his claim.  Actual knowledge is established by statements by 
the claimant and the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).   Based on his extensive 
involvement in adjudication and development of his claim, the 
Board finds that a reasonable person under the circumstances 
would understand what was required to substantiate the claim, 
that adjudication of the claim has been essentially fair, and 
that the veteran has had a meaningful opportunity to 
participate in adjudication of his claim.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of the statement of the case and the supplemental 
statement of the case that rendered inadequate aspects of 
VCAA notice non-prejudicial.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although some of the notice requirements and 
additional administrative procedural actions were completed 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Finally, as this decision 
denies the veteran's claim for an increased rating, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  
Therefore, any timing or notice error as to these two 
elements do not prejudice the veteran.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of post-service treatment 
and VA examinations.  Additionally, the veteran's statements 
in support of his appeal are affiliated with the claims 
folder.  The Board has reviewed such statements and medical 
records, and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Where, as here, the 
veteran is appealing the rating for an already established 
service-connected condition, his present level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, "staged" ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

The veteran was granted service connection for traumatic 
arthritis of the left wrist in a July 1964 rating decision 
and assigned an initial evaluation of 10 percent, effective 
December 1963.  A March 1997 rating decision increased the 
veteran's disability rating to 20 percent, effective August 
26, 1996, and the veteran continues to be rated at 20 percent 
for traumatic arthritis of the left wrist.  In June 2004, the 
RO received the veteran's current claim for a higher 
disability evaluation.  

As the veteran's claim for an increased rating was received 
in June 2004, the rating period for consideration on appeal 
is from June 2003.  38 C.F.R. § 3.400 (2007).  Consideration 
must be given to whether an increased rating is warranted at 
any time during the appeal period.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The December 2004 rating decision on appeal continued the 
veteran's disability rating at 20 percent, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5213.  Under Diagnostic 
Code 5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  

The Diagnostic Codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers also apply different 
disability ratings based upon whether the major or minor arm 
is affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5213 
through 5230.  The evidence shows that the veteran is right-
handed, and thus the rating criteria for the minor forearm 
and wrist will be applied in this case.  38 C.F.R. § 4.69 
(2007).

For VA purposes, normal forearm pronation is from 0 to 80 
degrees and normal forearm supination is from 0 to 85 
degrees. 38 C.F.R. § 4.71, Plate I (2007).  

Diagnostic Code 5213 provides for a 10 percent evaluation 
where supination is limited to 30 degrees or less.  When 
pronation is lost beyond the middle or last quarter of the 
arc and the hand does not approach full pronation, a 20 
percent evaluation is assigned.  Where there is loss of 
supination and pronation (bone fusion) and the hand is fixed 
in full pronation or near the middle of the arc or moderate 
pronation, a 20 percent evaluation is assigned.  Finally, 
where the hand is fixed in supination or hyperpronation, a 30 
percent evaluation is assigned.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5213.  

The Board will also consider the veteran's rating under 
Diagnostic Code 5215.  The Board notes that, while there is 
no direct language asserting that the veteran was evaluated 
under Diagnostic Code 5215, the language in the November 2006 
Supplemental Statement of the Case indicates that the RO 
applied Diagnostic Code 5215 when considering the appropriate 
rating.  Diagnostic Code 5215 addresses limitation of motion 
in the wrist.  For VA purposes, normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  Diagnostic Code 5215 provides for a 10 
percent rating where dorsiflexion is less than 15 degrees or 
where palmar flexion is limited in line with forearm.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum 
rating for limitation of wrist motion.

On VA examination in July 2004, the veteran's left wrist 
showed no swelling or deformity.  He experienced tenderness 
to deep palpitation over the radial side of the wrist, 
dorsally.  The left wrist and forearm exhibited 90 degrees of 
pronation and supination, and there was 30 degrees of flexion 
and extension at the wrist joint.  The wrist joint exhibited 
at most 5 degrees of radial and ulnar deviation at the wrist 
joint.  The veteran's grip was intact and relatively strong.  
It was noted that X-rays taken three months earlier showed 
traumatic arthritis of the radiocarpal joint.  It was noted 
that the demonstrable loss in motion in the left wrist was 
secondary to pain.  The examiner opined that fatigue, 
weakness and lack of endurance were not factors in the 
limited motion. 

During VA treatment in April 2005, the veteran had tenderness 
to palpation about the base of the left wrist all the way 
across.  He was able to extend his left wrist about 30 
degrees.  Flexion of his wrist caused a great deal of pain.  
Ulnar and radial deviation were also painful.  Making a fist 
to grasp the treating clinician's fingers caused pain as 
well.  The veteran complained of pain with just about any 
movement of the wrist.  

On VA examination in May 2006, the examiner found that there 
had been a slight but measurable deterioration of the 
veteran's wrist since the previous evaluation.  The veteran 
complained of continued left wrist pain, increased on use.  
He complained of constant pain on the radial side of the left 
wrist, which occasionally radiated proximally.  It was noted 
the veteran was receiving no treatment and taking no 
medication for his left wrist.  Physical examination revealed 
the left wrist was held in a neutral position.  There was 
tenderness and slight swelling over the dorsal radial aspect.  
The left wrist had 90 degrees of pronation and supination, 5 
degrees of flexion, 15 degrees of extension, and at most 5 
degrees of radial and ulnar deviation.  The veteran's grip 
was characterized as "quite weak."

In view of the foregoing, the Board finds that while there 
was clinical demonstration of deterioration in the status of 
the left wrist disability during the rating period on appeal, 
throughout the rating period on appeal, the evidence of 
record fails to demonstrate that a rating in excess of 20 
percent for the veteran's traumatic arthritis of the left 
wrist is warranted at any time.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  At the July 2004 and May 2006 VA 
examinations, both the veteran's pronation and supination 
were found to be 90 degrees.  These findings exceed VA's 
regulatory definition of full forearm pronation (from zero to 
80 degrees), and full forearm supination (from zero to 85 
degrees).  See 38 C.F.R. § 4.71, Plate I.  Further, range of 
motion 90 degrees from the neutral position also meets the 
medical definition of full pronation and full supination.  
Supination of 90 degrees is holding the hand with the wrist 
facing upwards (see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1831 (31st ed. 2007) and pronation of 90 degrees is holding 
the hand with the wrist facing downwards (see DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1549 (31st ed. 2007).  This is 
significantly in excess of the criteria required to qualify 
for even a compensable rating under Diagnostic Code 5213, 
i.e., supination to 30 degrees or less.  Given the veteran's 
90-degree range of motion for supination and pronation of his 
left wrist, the veteran's pain in the wrist and weakness of 
grip have not been shown by competent clinical evidence of 
record to be of sufficient severity so as to approximate the 
criteria for the next higher, 30 percent rating under 
Diagnostic Code 5213.  DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  In this regard, the Board notes that the veteran 
does not require medication for his left wrist pain.  
Further, on VA examination in July 2004, it was noted that 
while the demonstrable loss in motion of the left wrist was 
secondary to pain (not requiring medication), fatigue, 
weakness and lack of endurance were not factors in the 
limited motion.  As such, the Board does not find that, even 
with consideration of pain, including on use, there has been 
no demonstration of left wrist disability comparable to the 
wrist being physically or functionally fixed in any position, 
including fixed in supination or hyperpronation.  Based on 
the foregoing, the Board finds that a rating in excess of the 
currently assigned 20 percent rating is not warranted 
pursuant to Diagnostic Code 5213. 

In evaluating the veteran's left wrist disability under 
Diagnostic Code 5215, the Board notes that the veteran's 
dorsiflexion (extension) is at 15 degrees and his palmar 
flexion is at most 5 degrees, which is limited in line with 
his forearm.  The veteran's service-connected left wrist 
disability therefore meets the criteria for a 10 percent 
rating for limitation of dorsiflexion and limitation of 
palmar flexion.  However, a 10 percent rating is the maximum 
schedular rating assignable for limitation of dorsiflexion 
and/or palmar flexion of the wrist pursuant to Diagnostic 
Code 5215.  As a result, a rating in excess of the currently 
assigned 20 percent rating cannot be achieved under 
Diagnostic Code 5215, even considering the veteran's 
demonstrated pain and weakness in the left wrist.  

The Board has also considered whether any alternate 
diagnostic code might provide the veteran with a higher 
rating.  Diagnostic Code 5214 is not applicable, as the 
record does not reflect that the veteran has demonstrated 
functional impairment comparable to ankylosis of the wrist in 
any position, even with consideration of the effects of pain, 
weakness, premature or excess fatigability or incoordination, 
as discussed above.  38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Although the veteran 
has had substantial and increasing pain and weakness, the 
examination and treatment reports demonstrate that the 
veteran does have functional grip and range of motion of the 
left wrist beyond that contemplated for a higher rating.  
Accordingly, under the applicable rating criteria, a rating 
in excess of 20 percent for traumatic arthritis of the left 
wrist is not warranted.  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service-connected left wrist disability.  The governing norm 
in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board acknowledges 
that, at his July 2004 VA examination, the veteran described 
having been recently terminated from employment because of 
medical problems with both knees and both wrists, but was 
noted by the examiner to have emphasized that the left wrist 
was only part of the problems leading up to his termination.  
In this regard, the Board notes that the veteran worked for 
many years notwithstanding significant service-connected 
disability of the left wrist.  The evidence does not reflect 
that the veteran's traumatic arthritis of the left wrist by 
itself and considered apart from nonservice-connected 
disabilities, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable at any time 
during the rating period on appeal.  Hence, referral of this 
matter to the Director, Compensation and Pension, for extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321 is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected traumatic arthritis of the left wrist is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


